Wheeler, J.
The contract, set out in the petition, was not a contract for the sale of lands. There was no land, in particular, which was the subject of the contract. It was a contract for the acquisition, of land in which, at the time, there was not any individual proprietorship. It was analagous to the case of one man furnishing another with funds to purchase land for him, or them jointly. Such a contract creates a trust, which is not within the statue of frauds. It was no more a contract for the sale of lands, than an agreement to locate land certificates and procure patents for a part of the land» when obtained; which is not within the statute of frauds. (Watkins v. Gilherson, 10 Tex. R. 340.) Nor was the contract contrary to public policy. A contract, not in itself immoral, nor in contravention of any law, by which the State acquires a citizen, can not be contrary to its policy.
We are of opinion that the petition discloses a valid and binding contract, upon which the plaintiff is entitled to maintain his action : and that the Court therefore erred in sustaining the demurrer to the petition; for which the judgment must be reversed and the cause remanded for further proceedings.
Eeversed and remanded.